         Case 2:19-cv-00048-NDF Document 46 Filed 07/05/19 Page 1 of 14



Granite Peak Law, PLLC
Gregory G. Costanza, Esq.
P.O. Box 635
Bozeman, MT 59771
Gregory@GranitePeakLaw.com
(o) (406) 404-6533

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING


JIMMIE G. BILES, JR., MD,
                                                 CAUSE NO. 19-CV-48-F
        Plaintiff

v.

JOHN H. SCHNEIDER; and MEDPORT,
LLC,                                                MEDPORT’S MEMORANDUM IN
                                                 SUPPORT OF ITS MOTION FOR STAY OF
        Defendants                                         PROCEEDINGS


JOHN H. SCHNEIDER,

        Counter-Claimant

v.

JIMMIE G. BILES, JR.,

        Counter-Defendant




       COMES NOW Defendant Medport, LLC (“Medport”), by and through counsel of Granite

Peak Law, PLLC (“Granite Peak”), hereby submits this memorandum in support of its Motion for

Stay of Proceedings in this matter.

                                      I.   BACKGROUND

       On March 8, 2019, Plaintiff JIMMIE G. Biles (“Biles”) filed a complaint alleging a breach

of contract from a prior settlement agreement entered between Plaintiff Biles and Defendant John

H. Schneider M.D. (“Schneider”). [Doc. 1]. Biles’ complaint alleges that Defendants Schneider and


Memorandum in support of Motion for Stay of Proceedings | Page 1 of 14
         Case 2:19-cv-00048-NDF Document 46 Filed 07/05/19 Page 2 of 14



Medport breached the agreement by publishing remarks regarding Plaintiff Biles on the website

https://healthcare-malpractice.com (“Malpractice Website”) and other internet sites. [Doc. 1] at ¶¶

33, 43. The preliminary injunction filed in this matter caused the offending content to be

removed. [Doc. 19], dated April 9, 2019 and Declaration of Adam H. Owens, ¶ 5.

       Schneider has appeared as a pro se litigant in this matter. Owens Decl., ¶ 8. On February

19, 2019, Schneider self-surrendered to the Metropolitan Correction Center in San Diego,

California to serve a 24-month sentence after pleading guilty to a single count of bankruptcy fraud

in the Federal District Court of Montana, Billings Division. Owens Decl., ¶ 7. Schneider, through

his attorney Steven Preziosi, currently has an appeal and request for re-sentencing pending before

the Ninth Circuit Court of Appeals. See Court of Appeals Docket # 18-30187 (the “Schneider

Appeal”).

       The Schneider Appeal was fully briefed on June 13, 2019. It is reasonable to expect that

the Schneider Appeal will be decided around the median response time in the 9th Circuit for all

criminal appeals, which at this stage in the proceedings is 6.5 to 7.3 months from June 13, 2019,

or until between December 27, 2019 and January 23, 2020 for a final decision on the merits from

the 9th Circuit. See Owens Decl., ¶ 30 and Request for Judicial Notice, Exhibit D, Table of Median

Appeal Length. A temporary stay will not be prejudicial to Biles and will allow the parties to

resume proceedings by no later than April 24, 2020.

                                    II.     LEGAL STANDARD

       The U.S. Supreme Court stated in Landis v. North American Co., 299 U.S. 248 (1936):

       [T]he power to stay proceedings is incidental to the power inherent in every court to
       control the disposition of the causes on its docket with economy of time and effort
       for itself, for counsel, and for litigants. How this can best be done calls for the exercise
       of judgment, which must weigh competing interests and maintain an even balance.

       299 U.S. 248, 254-55, 257, 57 S.Ct. at 166, 81 L.Ed. at 158. See also Enelow v. New York Life

Ins. Co.,293 U.S. 379, 382, 55 S.Ct. 310, 79 L.Ed. 440 (1935) (recognizing that a district court may

                                                                                             Page 2 of 14
         Case 2:19-cv-00048-NDF Document 46 Filed 07/05/19 Page 3 of 14



stay a case “pending before it by virtue of its inherent power to control the progress of the cause so

as to maintain the orderly processes of justice”). The decision whether to grant a stay “calls for the

exercise of judgment [by the district court], which must weigh competing interests and maintain an

even balance” between “[b]enefit and hardship.” Landis, 299 U.S. at 254-55, 259, 57 S.Ct. 163.

        That power to issue a stay may be appropriately exercised where a separate proceeding

bearing upon the case is pending. See Air Line Pilots Ass'n v. Miller, 523 U.S. 866, 879 n.6, 118 S.Ct.

1761, 140 L.Ed.2d 1070 (1998) (noting “district courts' discretion to defer ... proceedings pending

the prompt conclusion of arbitration” (citing Landis, 299 U.S. at 254-55, 57 S.Ct. 163)); Leyva v.

Certified Grocers of California, Ltd., 593 F.2d 857, 863 (9th Cir. 1979) (“A trial court may, with

propriety, find it is efficient for its own docket and the fairest course for the parties to enter a stay

of an action before it, pending resolution of independent proceedings which bear upon the case.”).

“This rule applies whether the separate proceedings are judicial, administrative, or arbitral in

character, and does not require that the issues in such proceedings are necessarily controlling of

the action before the court." Leyva, 593 F.2d at 863-64 (citing, Landis, 299 U.S. at 254-55, 57 S.Ct.

163); see also Landis, 299 U.S. at 254, 57 S.Ct. 163 (“[W]e find ourselves unable to assent to the

suggestion that before proceedings in one suit may be stayed to abide the proceedings in another,

the parties to the two causes must be shown to be the same and the issues identical.”).

        In the case of independent proceedings, a stay may be warranted where the resolution of

other litigation will likely “narrow the issues in the pending cases and assist in the determination

of the questions of law involved.” Landis, 299 U.S. at 253, 57 S.Ct. 163. Nevertheless, “[a] stay is

immoderate and hence unlawful unless so framed in its inception that its force will be spent

within reasonable limits, so far at least as they are susceptible of prevision and description." Id. at

257, 57 S.Ct. 163. Put another way, “[t]he scope of the stay and the reasons for its issuance

determine whether a stay is immoderate.” Belize Soc. Dev. Ltd. v. Gov't of Belize (Belize I), 668 F.3d


                                                                                             Page 3 of 14
         Case 2:19-cv-00048-NDF Document 46 Filed 07/05/19 Page 4 of 14



724, 732 (D.C. Cir. 2012). For example, “a court abuses its discretion in ordering a stay ‘of

indefinite duration in the absence of a pressing need.’” Id. at 731-32 (quoting Landis, 299 U.S. at

255, 57 S.Ct. 163). A stay pending resolution of other proceedings may be deemed indefinite

where it “includes no provision for status updates or further review.” Id. at 732.

        Courts have cited approvingly to the factors set forth in Golden Quality Ice Cream Co v.

Deerfield Specialty Papers, Inc., 87 F.R.D. 53, 56 (E.D. Pa. 1980), when applying the Landis balancing

analysis to stay motion. Golden Quality Ice Cream’s five factors are as follows:

            (1)The interest of the plaintiffs in proceeding expeditiously with this litigation or any
            particular aspect of it, and the potential prejudice to the plaintiffs of a delay; (2) the
            burden which any particular aspect of the proceedings may impose on the Defendants;
            (3) the convenience of the court in the management of its cases, and the efficient use of
            judicial resources; (4) the interests of persons not parties to the civil litigation; and (5)
            the interest of the public in the pending civil and criminal litigation.

        See also, Federal Savings and Loan Insurance Corporation v. Molinaro, 889 F.2d 899, 903 (9th

Cir. 1989)(upholding use of Golden Quality Ice Cream factors as non-exclusive); String Cheese

Incident, LLC v. Stylus Shows, Inc., No. 02-cv-01934-LTB-PAC, 2006 WL 894955, at *2 (D. Colo.

Mar. 30, 2006) (using substantially similar factors to Golden Quality Ice Cream). While a district

court may stay civil proceedings pending the outcome of parallel criminal proceedings, such action

is not required by the Constitution. See SEC v. Dresser Indus., Inc., 628 F.2d 1368, 1376

(D.C.Cir.1980); Walsh Secs., Inc. v. Cristo Prop. Mgmt., Ltd., 7 F.Supp.2d 523, 527, 529

(D.N.J.1998); See generally, United States v. Kordel, 397 U.S. 1, 90 S.Ct. 763, 25 L.Ed.2d 1 (1970).

                                        III.    ARGUMENT

        Applying the Golden Quality Ice Cream factors to the Landis balancing test, it is clear that a

stay in this matter until Dr. Schneider is released from confinement will not be prejudicial to

Plaintiff Biles, will protect Defendants’ Due Process rights under the Fifth Amendment, will allow

this Court and the parties to conserve litigation resources, and will serve the public interest by

promoting the resolution of cases on their merits.

                                                                                            Page 4 of 14
         Case 2:19-cv-00048-NDF Document 46 Filed 07/05/19 Page 5 of 14



    A. THE INTEREST OF THE PLAINTIFF IN PROCEEDING EXPEDITIOUSLY HAS

        BEEN SATISFIED BY THE GRANTING OF THE PRELIMINARY INJUNCTION,

        AND NO ONGOING HARM HAS BEEN ALLEGED BY PLAINTIFF, NOR IS

        SPOLIATION OF EVIDENCE A RISK, THUS PLAINTIFF WILL LIKELY

        EXPERIENCE NO PREJUDICE BY THE GRANTING OF THE STAY

        This Court’s preliminary injunction [Doc. 19] caused the Malpractice Website and other

internet posts cited as the sources of the alleged breach of contract to be removed. The offending

posts are no longer available for the public to view. Owens Decl., ¶ 5. As a result, the granting of a

stay poses almost no risk of ongoing harm to Biles, as the underlying cause behind the alleged

breach of contract has been removed and no further posts have appeared. Plaintiff cites no other

causes of harm in his Complaint and will therefore suffer little prejudice by the granting of a stay

in these proceedings pending the decision by the 9th Circuit Court of Appeals because Biles’

interest in proceeding expeditiously has already been satisfied.

        Moreover, the risk of spoliation of evidence is not particularly strong in this matter because

the majority of Plaintiff’s evidence has been gleaned from online activity that has already been

discovered. [Doc. 15]. Accordingly, a temporary stay of this matter will not be prejudicial to the

parties. See Owens Decl., ¶ 31. For the foregoing reasons, this factor weighs in favor of granting a

stay.

    B. THESE PROCEEDINGS HEAVILY BURDEN DEFENDANTS MEDPORT AND

        SCHNEIDER BECAUSE OF THEIR INABILITY TO EFFECTIVELY PARTICIPATE

        IN DISCOVERY AND OTHER MOTIONS PRACTICE

        Medport, as the business entity representing Dr. Schneider’s consulting business, is at a

distinct disadvantage in this litigation. Schneider is currently the chief executive officer and sole

owner of Medport, and is therefore essential to Medport’s ability to engage in discovery and


                                                                                           Page 5 of 14
         Case 2:19-cv-00048-NDF Document 46 Filed 07/05/19 Page 6 of 14



defend its interests. See Owens Decl., ¶ 6. As a result, Medport is wholly dependent on Dr.

Schneider’s ability to locate, review, discuss, produce, and generally engage in informal and formal

discovery, including but not limited to internal review of company documents, responding to

Plaintiff’s discovery queries, and preparing for trial. See [Doc. 41], pg. 4.

        Due to his incarceration, Schneider is unable to adequately assist in Medport’s factual and

legal review of the issues presented in this case. See [Doc. 41] at pp. 2 and 4; see also, Owens Decl.,

¶¶ 9, 20-25. The Bureau of Prisons (“BOP”) places significant restrictions on all of its inmates. For

example, as an inmate within the BOP, Schneider’s access to communication, discovery and other

litigation resources necessary to this case has been severely restricted in the following ways:

        (1) Schneider is given minimal access to electronic communication through the Bureau of
            Prisons email system called CorrLinks. This system does not allow attachments to be
            sent, and all correspondence must be typed into the body of a CorrLinks message box.
            This makes sending legal documents extremely difficult, and with a character limit of
            13,000 words per email, multiple CorrLinks messages are required for lengthy
            electronic correspondence. See Owens Decl. ¶¶ 10-16; see also, Owens Decl. and
            Request for Judicial Notice, Exhibits A-C.
        (2) Messages sent through the CorrLinks messaging system and all outgoing and incoming
            mail are subject to monitoring by BOP officials. Each electronic message and piece of
            mail received by Schneider is subject to BOP review and processing based on the
            timeline of BOP employees. Neither Schneider nor Medport’s attorneys are notified if
            the BOP delays correspondence. See Owens Decl. ¶¶ 18-19.
        (3) A two to four hour initial delay between sending and receiving CorrLinks messages is
            common, and Dr. Schneider is further limited in the time he may access these
            communications. As a result, messages exchanged through CorrLinks with Schneider
            are often delayed by as much as 24 hours before he will review them and respond,
            making it difficult to have timely communications with Schneider in this case. See
            Owens Decl. ¶¶ 17-19.
        (4) Schneider has no direct access to a phone or the Corrlinks system, making it
            impossible for him to communicate with Medport’s attorneys or with the court in a


                                                                                           Page 6 of 14
         Case 2:19-cv-00048-NDF Document 46 Filed 07/05/19 Page 7 of 14



           time sensitive manner. Past attempts to reach Schneider by phone and according to
           BOP’s own procedure were unsuccessful, possibly because the BOP places a lower
           priority on civil legal correspondence. See Owens Decl. ¶¶ 17, 20-22.
       (5) Schneider must provide the majority of his hand-written correspondence via U.S. mail,
           which is reviewed by the BOP, leading to a significant delay in the sending and
           receiving of legal correspondence regarding this case. The BOP may also limit the total
           amount of materials Schneider possesses. Altogether, this causes significant delay and
           disruption in Medport’s ability to respond in a timely manner and prejudices both
           Medport and Schneider by shortening the ordinary length of time parties have
           available to them to respond within the time limits required under the Federal Rules of
           Civil Procedure. See Owens Decl. ¶¶ 10, 25; see also, Owens Decl. and Request for
           Judicial Notice, Exhibits A-C.
       (6) Schneider has denied receiving mail from opposing counsel, leading to the inference
           that counsel for Plaintiff Biles has not been following the Special Mail procedures
           necessary for legal mail to actually reach Schneider in a timely manner. See Owens
           Decl. ¶ 23; [Doc. 41].

       Opposing counsel has already denied Schneider’s reasonable initial extension request

under these circumstances, further constraining his and Medport’s ability to timely respond to

motions and other matters. Schneider’s inability to appear and participate in this matter will

continue to burden Defendants by frustrating their ability to engage in discovery and respond to

substantive motions filed by Plaintiff. Requiring Schneider and Medport to participate in these

proceedings in the normal course while Schneider is incarcerated places an undue burden on

Defendants and unfairly prejudices their ability to participate in this case.

       The Due Process Clause of the Fifth Amendment is implicated where Schneider has

received “no direct communication” from Biles’ counsel after service of the original complaint at

the Metropolitan Corrections Facility. [Doc. 41] at pg. 2. Granite Peak Law has never anticipated

or expected that Biles counsel would not serve the entirety of their filings on Schneider in the



                                                                                         Page 7 of 14
         Case 2:19-cv-00048-NDF Document 46 Filed 07/05/19 Page 8 of 14



manner required by the BOP. Without these documents, Schneider is deprived of his ability to

review any evidence presented by Plaintiff in their motions practice.

        Schneider’s Fifth Amendment rights are further implicated when Defendants Schneider

and Medport are unable to review company documents and effectively participate in discovery

(“Schneider cannot research, receive, locate or send specific articles and references…”) that would

aid them in this matter. Id. at pp. 2 and 4. “Convicted prisoners do not forfeit all constitutional

protections by reason of their conviction and confinement in prison. See Bell v. Wolfish, 441 U.S.

520 (1979)(citing Jones v. North Carolina Prisoners' Labor Union, 433 U. S. 119, 129 (1977); Meachum

v. Fano, 427 U. S. 215, 225 (1976); Wolff v. McDonnell, 418 U. S. 539, 555-556 (1974); Pell v.

Procunier, 417 U. S. 817, 822 (1974). “There is no iron curtain drawn between the Constitution

and the prisons of this country.” Wolff v. McDonnell, supra, at 555-556.

        U.S. Supreme Court cases have held that sentenced prisoners enjoy freedom of speech and

religion under the First and Fourteenth Amendments, see Pell v. Procunier, supra; Cruz v. Beto, 405

U. S. 319 (1972); Cooper v. Pate, 378 U. S. 546 (1964). The Supreme Court has also held that

prisoners may claim the protection of the Due Process Clause to prevent additional deprivation of

life, liberty, or property without due process of law, see Meachum v. Fano, supra; Wolff v. McDonnell,

supra. “An essential principle of due process is that a deprivation of life, liberty, or property ‘be

preceded by notice and opportunity for hearing appropriate to the nature of the case.’” Cleveland

Bd. of Educ. v. Loudermill, 470 U.S. 532, 542, 105 S.Ct. 1487, 84 L.Ed.2d 494 (1985) (quoting

Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 313, 70 S.Ct. 652, 94 L.Ed. 865 (1950)). Its

purpose “is not only to ensure abstract fair play to the individual,” but “to minimize substantively

unfair or mistaken deprivations.” Freeman v. FDIC, 56 F.3d 1394, 1403 (D.C. Cir. 1995) (quoting

Fuentes v. Shevin, 407 U.S. 67, 80-81, 92 S.Ct. 1983, 32 L.Ed.2d 556 (1972)). The risk of further

Fifth Amendment due process issues in this matter weighs heavily in favor of granting a stay.


                                                                                            Page 8 of 14
         Case 2:19-cv-00048-NDF Document 46 Filed 07/05/19 Page 9 of 14



    C. JUDICIAL RESOURCES WILL BE CONSERVED AND THIS CASE WILL BE

        MORE EFFECTIVELY MANAGED BY STAYING THIS CASE INSTEAD OF

        POTENTIALLY NON-STOP DISPUTES REGARDING DISCOVERY AND TIME

        TO RESPOND

        The Court has an interest in efficiently managing its caseload. A stay in this case would

promote the efficient resolution of this case by allowing Schneider and Medport to fully participate

in discovery and motions practice without burdening this court with additional motions to compel

discovery or extend the time to respond, as has already occurred due to Plaintiff’s unwillingness to

extend any extension courtesy to Schneider, despite his incarceration. See [Doc. 26 and Doc. 27],

Defendant Medport’s Motion for an Extension of Time to File Its Answer. Moreover, this stay

would not be indefinite because Schneider has ascertainable minimum and maximum periods of

remaining confinement, including home confinement that will reduce that time that he cannot

effectively participate in this matter.

        Schneider’s 24-month sentence is currently pending appeal. See Case 18-30187, in the U.S.

Court of Appeals for the Ninth Circuit. If Schneider’s appeal is granted, a re-sentencing hearing

would occur using sentencing factors that are likely to reduce the amount of time Dr. Schneider

will be confined because of how the amount in controversy affects his length of sentencing.

        However, even if Dr. Schneider’s appeal is not granted, the BOP calculates that he is slated

for release on either Friday, November 13, 20201 or Saturday, November 14, 20202, and likely


1
  “If the date for a prisoner’s release falls on a Saturday, a Sunday, or a legal holiday at the place of
confinement, the prisoner may be released by the Bureau on the last preceding weekday.” 18
U.S.C. 3624(a), Date of Release.
2
  See BOP “Find an inmate,” No. 64084-298, https://www.bop.gov/inmateloc/ accessed July 3,
2019. This webpage states at the top: “[d]ue to the First Step Act, sentences are being reviewed and
recalculated to address pending Good Conduct Time changes. As a result, an inmate’s release date
may not be up-to-date.” The BOP should revise these calculations on July 19, 2019 to reflect
changes made by the First Step Act. See 18 U.S.C. 3632(a). These changes would also advance
forward the dates of home confinement estimated herein.
                                                                                            Page 9 of 14
        Case 2:19-cv-00048-NDF Document 46 Filed 07/05/19 Page 10 of 14



earlier based on changes made by the First Step Act of 2018, as discussed below. This release date,

which may change on July 19, 2019, is based on the Bureau of Prison’s current but now dated

calculations for “Good Conduct Time” (referred to in 18 U.S.C. 3624(b)(1) as time credit for

“exemplary compliance with institutional disciplinary regulations.”)3. See FN 2.

        In addition to this scheduled release date, and before application of additional changes

made by the First Step Act, Schneider will very likely be released to home confinement on or about

September 1, 20204 under 18 U.S.C. § 3621(c)(1). See Owens Decl. ¶¶ 27-29 and Request for

Judicial Notice, Exhibit C, Home Confinement Memo. The Home Confinement Memo, issued in

response to the First Step Act, provides that the BOP is to maximize the amount of time that a

prisoner spends in home confinement. See Owens Decl. ¶ 28.

        Moreover, the First Step Act5 provides for extended, additional home confinement based

on the development by the U.S. Department of Justice of a “risk and needs assessment system”

(the “System”). See 18 U.S.C. § 3632(a). Under this new System, qualifying prisoners like

Schneider, who successfully complete programming or productive activities, which Schneider is

currently doing, “shall earn time credits” as follows: (i) 10 days for every 30 days of successful

participation, and (ii) if the prisoner is determined by the BOP to be at a minimum or low risk for

recidivating, and has not increased their risk over two consecutive assessments, shall earn an

additional 5 days of time credit for every 30 days of successful participation. 18 U.S.C. §

3632(d)(4).



3
  “Following sentencing and designation, the BOP calculates inmate sentences in accordance with
Federal statute and the following BOP program statements: P5880.30, Sentence Computation
Manual/Old Law/Pre CCCA 1984; P5880.28, Sentence Computation Manual (CCCA 1984);
and P5880.32, District of Columbia Sentence Computation Manual.”
https://www.bop.gov/inmates/custody_and_care/sentence_computations.jsp accessed 7/3/19.
4
  This calculation subtracts 2.4 months or 73 days from the scheduled release date to account for
Schneider’s maximum eligible Home Confinement Period under 18 U.S.C. § 3621(c)(1).
5
  Pub. L. 115-391, title I, § 101(a), Dec. 21, 2018.
                                                                                          Page 10 of 14
         Case 2:19-cv-00048-NDF Document 46 Filed 07/05/19 Page 11 of 14



        Assuming Schneider is participating in this new System as of March 1, 2019, and that he

participated for 390 days through March 25, 2020, then under the System Schneider would earn

an additional 130-195 days of home confinement, advancing his release date into home

confinement from September 1, 2020 to either Friday, April 24, 2020 or Wednesday, February 19,

2020. See Owens Decl. ¶29.

        As a result, the maximum stay in these proceedings would be for a period of no more than

fourteen months until September 1, 2020, but likely sooner based on 18 U.S.C. § 3632(a), when

Schneider would be released to home confinement, sometime between February 19, 2020 and

April 24, 2020. Under these scenarios, this case would only be stayed for approximately 7-9

months until Schneider is released to home confinement, which does not represent a substantial

delay to the interests of any of the parties in this matter. Automatic stays imposed on civil cases as

a result of a party’s bankruptcy filing are commonly of similar duration.

        Absent a stay, interrogatory, production and deposition discovery would be inefficient

because Medport and Schneider will likely need to seek extensions of time and potentially not be

able to locate discovery because of Schneider’s lack of access to his own records. These proceedings

would be burdened more than necessary because of these issues, as both sides would file motions

to protect their interests, forcing the court to weigh in at each juncture. Such litigation activity

would be much less likely to occur once Dr. Schneider is released to home confinement, as he

would then be able to participate in the aforementioned ways. Accordingly, this factor also weighs

in favor of granting a stay.

    D. THE INTEREST OF PERSONS NOT PARTIES TO THE CIVIL LITIGATION

        FAVORS GRANTING A STAY

        Specific persons not a party to this litigation likely include other medical professionals, past

patients of Biles and Schneider, and the prospective pool of patients who may have an interest in


                                                                                          Page 11 of 14
         Case 2:19-cv-00048-NDF Document 46 Filed 07/05/19 Page 12 of 14



the conduct of Wyoming physicians. A stay in this matter will certainly preserve the status quo

post-preliminary injunction, which has resulted in the removal of information at issue in this case.

To the extent these non-party persons are interested in the outcome of this case, they are not likely

to be significantly harmed by a stay that keeps information on the internet from them. This factor,

although it does not weigh as much, nonetheless favors a stay.

    E. THE PUBLIC HAS AN INTEREST IN PRESERVING CIVIL LIBERTIES IN THIS

        LITIGATION AND ALLOWING CASES TO BE RESOLVED ON THEIR MERITS

        The public has an enduring interest in seeing that litigation is conducted within

constitutional norms, and that a person’s constitutional liberties are not improperly violated, even

when they are imprisoned. Because Defendants Medport and Schneider are constrained in their

ability to participate, this case is at risk of not being decided on its merits, contrary to well-

established legal norms. It is a well-enshrined principle of the federal civil procedure system that

cases should, in the main, be decided on the merits, not on technicalities. Rodriguez v. Village Green

Realty, LLC, 788 F.3d 31, 47 (2d. Cir. 2015)(citing Cargill, Inc. v. Sears Petroleum & Transp. Corp.,

334 F. Supp. 2d 197, 247 (NDNY 2014) and observing that there is a strong preference for

resolving disputes on the merits). This factor also weighs in favor of granting Defendants a stay in

this case.

                                                CONCLUSION

        For the foregoing reasons, Defendant Medport seeks a limited stay of this matter for six to

nine months pending the appeal of Dr. Schneider’s sentencing and no later than April 24, 2020,

at which point a status conference could occur to determine whether and how to further schedule

this case.



Respectfully submitted this 5th day of July, 2019.


                                                                                            Page 12 of 14
Case 2:19-cv-00048-NDF Document 46 Filed 07/05/19 Page 13 of 14




                           /s/ Gregory G. Costanza
                           Gregory G. Costanza, Esq.
                           Granite Peak Law, PLLC
                           P.O. Box 635
                           Bozeman, MT 59771
                           Gregory@GranitePeakLaw.com
                           (o) (406) 404-6533
                           (c) (307) 264-2994

                           Attorney for Defendant Medport LLC




                                                                Page 13 of 14
       Case 2:19-cv-00048-NDF Document 46 Filed 07/05/19 Page 14 of 14



                                      Certificate of Service

       I hereby certify that on the 5th day of July 2019, a copy of the foregoing document was

served on the following persons via CM/ECF:



 Anna Reeses Olson #6-3692                        R. Daniel Fleck
 Park Street Law Office                           M. Kristeen Hand
 242 S. Park Street                               THE SPENCE LAW FIRM, LLC
 Casper, WY 82601                                 15 South Jackson
 T: (307) 265-3843                                P.O. Box 548
 F: (307) 235-0243                                Jackson, WY 83001
 aro@parkstreetlaw.com                            T: 307.733.7290
                                                  F: 307.733.5248
 Attorneys for Counter-Defendant
 Jimmy Biles                                      Attorneys for Plaintiff Jimmy Biles


John H. Schneider, Jr. MD
Reg #64084-298
METROPOLITAN CORRECTION CENTER
808 Union St
San Diego, CA 92101
Pro Se
Sent by USPS and BOP Special Mail

                                                     /s/Gregory G. Costanza




                                                                                        Page 14 of 14
